897 F.2d 538
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Charlie TROTMAN, Jr., Nathaniel Nelson and AmericanFederation of Government Employees, AFL-CIO Local2052, Petitioners,v.BUREAU OF PRISONS, Respondent.
No. 89-3370.
United States Court of Appeals, Federal Circuit.
Feb. 8, 1990.Rehearing Denied Mar. 12, 1990.Suggestion for Rehearing In Banc Declined March 23, 1990.

Before ARCHER, MAYER and PLAGER, Circuit Judges:
Judgment
PER CURIAM.


1
AFFIRMED.  Fed.Cir.R. 36.